IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-40396
                          Summary Calendar



                        ROBERT ARTHUR MAGOON,

                                                Plaintiff-Appellant,

                               versus

    FRANK BARNETT; TODD BENOIT; DANIEL POUNDERS; JAMES BAKER,

                                                Defendants-Appellees.

                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 1:95-CV-832
                        - - - - - - - - - -
                            May 19, 2000

Before JONES, DUHÉ, and STEWART, Circuit Judges.

PER CURIAM:1

     Robert Arthur Magoon, Texas state prisoner # 599317, appeals

the verdict for the Defendants following a jury trial in his 42

U.S.C. § 1983 action.   Magoon alleged that the Defendants, who are

all correctional officers at the Texas Department of Criminal

Justice–-Stiles Unit, used excessive force against him.     On appeal

Magoon raised the following claims: (1) the district court abused

its discretion when it denied his motion for default judgment

against Frank Barnett; (2) the district court abused its discretion

when it denied his various motions to impose sanctions; (3) the

     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
district court abused its discretion when it did not allow him to

introduce into evidence several documents allegedly pertaining to

the Defendants’ credibility and evasion of discovery; (4) the

district court abused its discretion when it denied Magoon’s motion

for appointment of trial counsel; (5) the district court abused its

discretion when it denied his request for a continuance; (6) the

district court abused its discretion when it allegedly failed to

enforce a discovery order pertaining to investigative reports; (7)

the jury selection process violated the Jury Selection and Service

Act because the jury did not represent a fair cross section of the

community; (8) the district court erred when it failed to grant a

directed verdict for Magoon; (9) the district court abused its

discretion   when   it   denied   Magoon’s   motion   for   discovery   of

photographic evidence; and (10) the district court erred when it

refused to exclude the Defendants from the court room pursuant to

Fed. R. Evid. 615.

     We have carefully examined the record as to each point and

find neither error nor abuse of discretion.

     Accordingly, the judgment of the district court is AFFIRMED.




                                    2